IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 45854/45855

STATE OF IDAHO,                                 )
                                                )   Filed: June 19, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JASON RAY SCHAEFFER,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing Haynes, District Judge.

       Judgments of conviction and unified sentence of ten years with two years
       determinate for felony driving under the influence of alcohol and concurrent
       unified sentence of ten years with three years determinate for felony driving under
       the influence of alcohol and three-year driver’s license suspension, affirmed;
       order denying Idaho Criminal Rule 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       These cases were consolidated on appeal. In Docket No. 45854, Jason Ray Schaeffer
pled guilty to felony operating a motor vehicle while under the influence of alcohol, Idaho Code
§§ 18-8004, 18-8005(6). In exchange for his guilty plea, an additional charge that he was a
persistent violator was dismissed. The district court imposed a unified sentence of ten years with
two years determinate, suspended the sentence, and placed Schaeffer on supervised probation.
Schaeffer subsequently violated his probation by incurring another charge of felony operating a

                                                1
motor vehicle while under the influence of alcohol in Docket No. 45855. Schaeffer pleaded
guilty and the district court revoked probation in Docket No. 45854 and ordered execution of the
underlying sentence. In Docket No. 45855, the district court imposed a unified sentence of ten
years with three years determinate to run concurrently with the sentence in Docket No. 45854.
The district court also imposed a three-year driver’s license suspension. Schaeffer filed Idaho
Criminal Rule 35 motions in each case, which the district court denied. Schaeffer appeals,
contending the district court abused its discretion by refusing to retain jurisdiction in both cases
and by imposing a three-year license suspension in Docket No. 45855. He also asserts the
district court abused its discretion in denying his Rule 35 motion in Docket No. 45855.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 197, 687 P.2d 583, 584 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial
court’s refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. In this
case, the district court had sufficient information to conclude Schaeffer is not a suitable
candidate for probation. Based upon the information that was before the district court at the time
of sentencing, we hold that the district court did not abuse its discretion when it declined to retain
jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); Toohill, 103 Idaho at
568, 650 P.2d at 710. When reviewing the length of a sentence, we consider the defendant’s
entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). A sentence
within the statutory limits will ordinarily not be considered an abuse of discretion. State v.
McIntosh, 160 Idaho 1, 8, 368 P.3d 621, 628 (2016). Under I.C. § 18-8005(6)(d), sentencing
requires a mandatory minimum driver’s license suspension of one year, and the district court has
discretion to suspend a defendant’s driving privileges up to an additional four years. Applying

                                                  2
these standards, and having reviewed the record, we cannot say the district court abused its
discretion.
       Next, we review whether the district court erred in denying Schaeffer’s Rule 35 motion in
Docket No. 45855. A motion for reduction of sentence under Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Schaeffer’s Rule 35 motion, we conclude
no abuse of discretion has been shown.
       Therefore, Schaeffer’s judgments of conviction and sentences, and the district court’s
order denying Schaeffer’s Rule 35 motion, are affirmed.




                                               3